Citation Nr: 0209566	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder for the period from May 24, 1996, 
to October 14, 1997. 

Entitlement to an effective date prior to December 1, 1997, 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to October 1968, including service in the 
Republic of Vietnam from January to October 1968, and 
subsequently served on active duty in the United States Army 
from October 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which increased the 
evaluation of the veteran's service-connected post-traumatic 
stress disorder (PTSD) from 30 to 70 percent disabling, and 
granted a total disability rating based on unemployability 
due to service-connected disabilities (TRIU), both effective 
December 1, 1997, and granted a temporary total (100%) 
disability rating based on hospitalization under the 
provisions of  38 C.F.R. Part 4, § 4.29.  The veteran 
appealed, seeking an effective date prior to December 1, 
1997, for the grant of the increased evaluation for PTSD to 
70 percent and the grant of a TRIU.  In his Substantive 
Appeal (VA Form 9), received in May 1999, he specified that 
he was appealing for an effective date of May 24, 1996, or 
earlier, for the grant of the increased rating of 70 percent 
for PTSD and the grant of a TRIU.  He requested a hearing 
before a Member of the Board in Washington, DC.  

The appellant and his spouse appeared and offered testimony 
in support of his claims at a hearing held in November 2002 
before the undersigned Member of the Board sitting at 
Washington, DC.  At that hearing, the veteran clarified the 
issues on appeal as entitlement to an evaluation in excess of 
30 percent for PTSD during the period from May 24, 1996, to 
October 14, 1997, and entitlement to an effective date prior 
to December 1, 1997, for the grant of a TRIU.  

Following the November 2002 hearing, the Board remanded those 
issues to the RO for additional development of the evidence, 
to include obtaining the complete medical records relied upon 
by the Social Security Administration (SSA) in granting 
disability benefits to the veteran, including any 
Administrative Law Judge decisions; to obtain all private and 
VA records of the veteran's treatment for PTSD between May 
1996 and October 1997; and to determine whether any 
additional development is needed, including an opinion from a 
VA examiner.  The actions requested on Remand have been 
satisfactorily completed, and the RO confirmed its prior 
determinations as to the issues on appeal by rating decision 
of December 2001, while conceding permanency for the 
veteran's total disability for purposes of establishing 
entitlement to Dependent's Educational Benefits under the 
provisions of 38 U.S.C. Chapter 35.  A Supplemental Statement 
of the Case was issued in January 2002, and the case is now 
before the Board for further appellate consideration.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the RO notified the veteran of the provisions of the 
VCAA by letter of February 26, 2001, and that the veteran 
subsequently stated in writing that he had no additional 
medical evidence to submit. 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address a reopened claim, and the revised regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims has been fully met.  The RO has obtained the 
claimant's complete service medical, administrative and 
personnel records, as well as all private and VA medical 
records identified by the veteran and obtained from the 
Social Security Administration, and the veteran was afforded 
a hearing in November 2000 before the undersigned Member of 
the Board.  He has been afforded comprehensive VA medical 
examinations for his disabilities in February and May 1985, 
in March 1997, in August 1998, and in April 2001.  The 
appellant has not argued a notice or duty to assist violation 
under the VCAA, and the Board finds that it is clear that the 
appellant was fully notified and aware of the type of 
information and evidence required to substantiate his claims.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's February 2001 remand order and 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating the appellant's claims.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  During the period from May 24, 1996, to October 14, 1997, 
the veteran's service-connected PTSD was shown by competent 
medical evidence to be manifested by serious symptoms, or 
serious impairment in social, occupational, or school 
functioning.  

3.  The evidence of record establishes that the criteria for 
a total disability rating base upon individual 
unemployability due to service-connected disabilities were 
met, effective May 24, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent for 
PTSD is warranted for the period from May 24, 1996, to 
October 14, 1997, are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), Part 4, 
§§ 4,132, 4.130, Diagnostic Code 9411( prior to and on and 
after November 7, 1996). 




2.  An effective date of May 24, 1996, for the assignment of 
a total disability rating based on individual unemployability 
due to service-connected disabilities is warranted.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.400(o),(q)(ii),(r) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran's original claim for VA 
disability compensation benefits (VA Form 21-526e), received 
in December 1975, made no mention of a psychiatric 
disability, but claimed service connection only for bilateral 
defective hearing.  That claim was denied and not appealed.

The veteran's service administrative records (DA-20 and 201 
file) and his DD Form 214 from his first period of active 
service (October 1966-October 1968) show that his military 
occupational speciality (mos) was Cook (94B); that he served 
from January to October 1968 with "A" Battery, 1st 
Battalion, 44th Artillery, while in the Republic of Vietnam; 
that he received no awards or decorations for valor; and that 
he was not awarded the Combat Infantryman Badge or the Purple 
Heart Medal.  He did not serve in the Republic of Vietnam 
during his second period of active service. 

The veteran's service entrance examination for his first 
period of active service noted bilateral second degree flat 
feet.  His service medical records for his first period of 
active service (October 1966-October 1968) are silent for 
complaint, treatment, findings or diagnosis of a psychiatric 
disability.  In May 1968, he was seen for complaints of an 
exostosis of the first metatarsal of his right foot rubbing 
against his boot, and was referred to the 108th Battalion Aid 
Station, where the clinical impression was hypertrophy of the 
carpal over the medial cuneiform, 1st metatarsal joint, and a 
doughnut-type pad was placed over the joint.  In July 1968, 
he was referred to the 108th Surgical Clinic, but the service 
medical records reflect 



no surgical treatment of the veteran during active service.  
At the time of service separation examination in October 
1968, the veteran noted past or current "foot 
trouble", citing a fracture of the toe in 1964, prior to 
service entry, but denied any illness or injury and denied 
treatment by physicians or in clinics or hospitals in the 
past five years.  His report of service separation 
examination showed that his feet were normal, and no scars or 
abnormalities of the skin were noted.  

The veteran's service entrance examination for his second 
period of active service (October 1973-December 1975) shows 
that he denied any history of foot trouble, lameness or 
broken bones, and denied that he had ever been advised to 
have surgery or had ever been a patient in a hospital.  His 
service entrance examination disclosed no abnormalities of 
the lower extremities or feet, and his psychiatric evaluation 
was clinically normal.  His service medical records are 
silent for complaint, treatment, findings or diagnosis of any 
foot or psychiatric problems.  At the time of service 
separation examination, the veteran complained of foot 
trouble and nervousness, citing a bone spur over a right toe, 
but denied broken bones or lameness, and denied that he had 
ever been advised to have surgery or had ever been a patient 
in a hospital.  His service separation examination, conducted 
in October 1975, disclosed no abnormalities of the lower 
extremities or feet, and showed that his psychiatric 
evaluation was normal.  

In October 1984, the veteran submitted another application 
for VA disability compensation benefits (VA Form 21-526), 
seeking service connection for multiple conditions, including 
hypertension, hearing loss and PTSD.  Following review of 
private and VA medical records identified by the veteran, and 
reports of VA general medical and PTSD examinations in 
February 1985, a rating decision of April 1985 denied the 
veteran's claims.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of May 
1985, but failed to initiate an appeal and those decisions 
became final after one year.  




Following a VA audiology examination May 1985, a rating 
decision of August 1985 determined that the rating decision 
of May 1985 was clearly and unmistakably in error (CUE) in 
failing to grant service connection for bilateral defective 
hearing, and granted service connection for that disability, 
rated as noncompensably disabling from December 1975.  The 
veteran was notified of that determination and of his right 
to appeal by RO letter of August 1985, but failed to initiate 
an appeal and that decision became final after one year.  

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received at the RO on May 24, 1996, he expressed an 
intent to reopen his claim for service connection for PTSD, 
citing treatment at the VAMC, Durham, and submitting his 
stressor statement and a March 1996 lay statement from his 
spouse.  He enclosed an April 1996 report of VA outpatient 
evaluation from the VAMC, Durham.  

The veteran's stressor statement discussed his stressors 
while in Vietnam, and asserted that he was employed at Dillon 
Supply Company until he was terminated for stealing, and 
worked at the [redacted] Company project at [redacted] 
[redacted] from 1976 to 1985, stating that he had 
been unemployed since that time.  

A lay statement from the veteran's spouse, received on May 
24, 1996, asserted that she met the veteran in October 1968 
and that they were married in August 1969.  She offered her 
lay observations and conclusions regarding the veteran's 
mental status and behavior during their marriage.  She 
further noted that he developed a heart condition and 
underwent heart surgery about six years previously.

The April 1996 report of VA outpatient evaluation by a 
clinical psychologist at the VAMC, Durham, showed that the 
veteran underwent psychological testing; that he reported 
light to moderate combat; and that he endorsed a significant 
number of PTSD symptoms.  That report cited the veteran's 
statement that he has had seven jobs since Vietnam, the 
longest of which lasted nine years; that he was currently 

self-employed as a janitor, although his work was part-time 
and sporadic; and that he was unemployed for 20 of the last 
30 years.  The diagnoses were PTSD; major depressive 
disorder, recurrent; and history of alcohol dependence, with 
a GAF Score of 45, indicative of serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  

A rating decision of July 1996 denied the veteran's claim for 
service connection for PTSD, and he was notified of that 
determination and of his right to appeal by RO letter of July 
1996.

In January 1997, the veteran submitted another stressor 
statement stating that in addition to his duties as a cook, 
he served as a tower guard and went on patrols outside the 
wire.  He cited his entitlement to the Purple Heart Medal due 
to sustaining ankle and leg fractures in July 1968 when hit 
by flying shrapnel, with medical treatment and casting at the 
18th Surgical Hospital in Quang Tri.  He related that he saw 
two people killed in action, but could not remember their 
names.  He related that after Vietnam, he worked several 
jobs, the longest (nine years) with [redacted]
Company, but subsequently had open-heart surgery in 1989.  

He submitted an undated lay statement from a former US Marine 
who stated that the veteran was wearing a cast on his leg 
when they met in Japan in 1968.  

A November 1996 report of evaluation of the veteran by a 
VetCenter clinician in Raleigh cited the veteran's report of 
participation in guard duties, mine sweeps, and search-and-
destroy missions; injuries sustained as a result of rocket 
fire; and witnessing the deaths of two individuals.  That 
report further noted the veteran's recitation of PTSD 
symptoms; noting that the veteran had been consistently 
employed until his PTSD symptoms became unmanageable in 1985, 
despite having difficulty dealing with authority and frequent 
conflict with bosses and peers; that since that time the 
veteran had been unable to hold a job more than three weeks; 
and that he was experiencing significant PTSD symptomatology, 
including findings of significant depression, that totally 
incapacitated his ability to maintain gainful 


employment.  The Axis I diagnosis was PTSD, and the Global 
Assessment of Functioning (GAF) Score was 35, indicative of 
some impairment of reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  

A report of VA PTSD examination, conducted in March 1997, 
cited the veteran's statement that a cook with whom he worked 
was blown apart in an ammo dump explosion; that he was 
subsequently wounded during an attack; and that while he did 
not see a lot of action, what he saw was traumatizing.  
Psychological testing results and previous reports of private 
treatment and VA treatment at the mental health center were 
noted.  Except for a mild to moderate depression and a 
blunted affect, the veteran's mental status examination was 
normal in all respects, but the examiner cited symptoms of 
PTSD which he identified as a blunted affect, mild to 
moderate depression, and tension, anxiety, and agitation.  
The diagnostic impression was PTSD, mild to moderate, and 
alcohol abuse, and moderate impairment in social, 
occupational and interpersonal functioning was noted, 
consistent with a moderate symptoms.  

A letter from the National Archives and Records 
Administration (NARA), dated in 
August 1997, stated that the veteran has asked for the names 
of individuals in the 1st Battalion, 44th Artillery, at Dong 
Ha, Quang Tri Province with artillery-related military 
occupational specialties who died during the veteran's 
service in Vietnam;  that the veteran had been provided three 
such names; and that he had indicated that the name of a 
particular veteran "sounded familiar."  Information 
regarding that individual was provided the veteran.

An October 1996 letter from the United States Armed Forces 
Center for Research of Unit Records (USASCRUR) was considered 
to verify the veteran's claimed stressors.

A rating decision of October 1997 granted service connection 
for PTSD, evaluated as 30 percent disabling, effective May 
24, 1996, based upon additional evidence submitted within one 
year of the veteran's claim received on May 24, 1996.  The 
veteran was notified of that decision and of his right to 
appeal by RO letter of October 1997.  

In December 1997, the veteran submitted a Notice of 
Disagreement with that decision, and requested a temporary 
total rating based upon hospitalization under the provisions 
of 38 C.F.R. Part 4, § 4.29, based upon his hospitalization 
at the VAMC, Salem, from October 14, 1997, to November 26, 
1997, for treatment of his service-connected PTSD.  

The veteran also submitted VA Form 21-8940, seeking a TRIU 
due to service-connected disabilities, and showing that he 
had a high school education and last worked on a full time 
basis in 1985.  An undated lay statement from the veteran's 
former supervisor, a foreman at [redacted] [redacted] 
Company's [redacted], who stated that the 
veteran worked under him in the shipping and receiving 
department from 1976 to 1985.  He stated that the veteran was 
a loner; that most of the time he seemed depressed and angry; 
and that when it was necessary to reduce the workforce, the 
veteran was laid off due to his depression, anger and 
inability to work with others.  

A VA hospital summary, dated from October 14, 1997, to 
November 26, 1997, shows that the veteran was admitted for 
inpatient treatment of PTSD, and his PTSD symptoms were 
cited.  Mental status examination showed that the veteran's 
mood was "mixed emotions", but was otherwise within normal 
limits.  His condition on release was stable, and he reported 
no thoughts or intentions of harming himself or others, and 
showed no signs of acute psychotic processes.  He reported no 
subjective symptoms and displayed no behavioral signs which 
would lead his attending physicians to question his ability 
to manage his own financial affairs, but was shown to be 
totally disabled.  At hospital discharge, the Axis I 
diagnosis was PTSD; and his GAF Score was 50/55, indicative 
of moderate to serious symptoms or any moderate to serious 
impairment in social, occupational or school functioning.  

A rating decision of July 1998 continued the 30 percent 
evaluation of the veteran's service-connected PTSD from May 
24, 1996; assigned a temporary total (100%) evaluation, 
effective October 14, 1997, based upon hospitalization from 
October 14, 1997, through November 26, 1997, for service-
connected PTSD; and resumed the prior 30 percent rating for 
service-connected PTSD, effective December 1, 1997.  The 
veteran was notified of that determination and of his right 
to appeal by RO letter of July 1998.

A rating decision of July 1998 granted the requested 
temporary total rating based upon hospitalization 
constituting a complete grant with respect to that element of 
his claim, deferred a rating as to the evaluation of his 
service-connected PTSD pending another VA PTSD examination, 
and denied a TRIU.  

A report of VA PTSD examination, conducted in August 1998, 
cited the examiner's review of the veteran's claims folder 
and the veteran's history of treatment for PTSD at the VAMC, 
Salem, and the VAMC, Durham, as well as being followed at the 
VetCenter in Raleigh.  The veteran reported a history of 
alcohol and drug abuse prior to his myocardial infarction, 
and indicated that he was laid off from his job in shipping 
and receiving in 1985, and had had a lot of different jobs 
since that time doing odds and ends, but nothing steady.  He 
reported that he had been married for 29 years, had four 
children, and gets along fairly well with his wife.  Mental 
status examination revealed a somewhat tense mood, but was 
otherwise within normal limits, and no findings diagnostic of 
PTSD were reported.  The Axis I diagnosis was PTSD with GAF 
Score of 50, indicative of serious symptoms or any serious 
impairment in social, occupational or school functioning.  
The examiner stated that the veteran had some occupational 
and social impairment with reduced reliability and 
productivity because of anxiety, disturbances of mood, and 
difficulty establishing and maintaining effective work and 
social relationships.  In addition, it was noted that the 
veteran had been free of drugs and alcohol for some time, and 
that his present emotional state was indicative of his being 
drug and alcohol free.  

A Statement of the Case was issued in September 1998 
addressing the issue of a rating in excess of 30 percent for 
PTSD.  

A rating decision of September 1998 continued the 30 percent 
evaluation for the veteran's service-connected PTSD, and 
denied entitlement to a TRIU.  The veteran was notified of 
that determination and of his right to appeal by RO letter of 
September 1998.  In November 1998, the veteran submitted a 
Substantive Appeal (VA Form 9), stating that he wanted to 
file his appeal as to the issues of a rating in excess of 30 
percent for PTSD and for a TRIU.

A VA hospital summary from the VAMC, Salem, dated from 
October 1998 to November 1998, showed that the veteran was 
admitted to the inpatient PTSD program for intense treatment 
of his service-connected PTSD.  He was noted to have had 
traumatic war experiences, with PTSD symptoms, and to 
currently identify his major problem as poor self-esteem.  
Mental status examination indicated that his mood was dull, 
but was otherwise within normal limits.  He completed all 
essential groups and activities, and was given a regular 
discharge.  His condition on release was stable, and he 
reported no thoughts or intentions of harming himself or 
others, and showed no signs of acute psychotic processes.  He 
reported no subjective symptoms and displayed no behavioral 
signs which would lead his attending physicians to question 
his ability to manage his own financial affairs, but was 
shown to be totally disabled.  At hospital discharge, the 
Axis I diagnosis was PTSD; and his GAF Score was 40/45, 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  

A July 1998 report of private psychiatric evaluation prepared 
for the North Carolina Disability Determination Services 
shows that the veteran stated that he had been on disability 
for 10 years; that he was being treated by VA for PTSD; and 
that he had discontinued alcohol in 1996 and denied drug use 
since 1992.  He related that he spends his time around the 
house, watches television sports, and sometimes cuts the 
lawn.  He noted a past history of PTSD symptoms, but stated 
that he only occasionally experiences dreams about Vietnam 
trauma, and sleeps approximately eight hours per night, with 
one awakening.  Mental status examination was within normal 
limits.  The Axis I diagnoses were PTSD, by history, and 
dysthymia; Axis II: Rule out personality disorder, not 
otherwise specified, with narcissistic traits; 

The veteran submitted another Substantive Appeal in November 
1998, with attached brief, in which he took issue with the 
denial of a rating in excess of 30 percent for PTSD and the 
denial of a TRIU.  

A rating decision of February 1999 granted an increased 
rating of 70 percent for the veteran's service-connected 
PTSD, effective December 1, 1997, the date of termination of 
his temporary total rating based on hospitalization, and 
granted entitlement to a TRIU, effective December 1, 1997.  
The veteran was notified of those determinations and of his 
right to appeal by RO letter of February 1999.  

In a Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received in February 1999, he expressed appreciation 
for the grant of an increased rating of 70 percent for PTSD 
and the grant of a TRIU, but stated that he felt that the 
effective date should have been June 1, 1996, the date of the 
original grant of service connection for PTSD, and noted that 
evidence from the Social Security Administration (SSA) showed 
that he was totally disabled due to PTSD symptoms effective 
in 1994.  

A Statement to the Case was issued in March 1999 addressing 
the issue of an effective date prior to October 14, 1997, for 
a TRIU.  

In March 1999, the veteran submitted a letter stating that he 
was unemployed, and that he attends regular meetings at the 
VetCenter in Raleigh, with no improvement. A lay statement 
from his spouse expressed her opinion that the veteran's 
problems were due to his PTSD; that he had not shown 
improvement; that he should be entitled to retroactive 
payment of benefits from the date he applied for benefits; 
and that he had been totally disabled since 1989.  A lay 
statement from the veteran's daughter, dated in October 1998, 
recounted her experiences while growing up in the veteran's 
household.   

A March 1999 letter from a psychologist at the Raleigh 
VetCenter stated that the veteran began counseling at that 
facility on December 28, 1995; and that a review of the 
progress notes and his own notes revealed that the veteran 
was incapable of maintaining substantial gainful activity at 
that time due to his PTSD symptoms.  He cited his previous 
evaluation of the veteran in November 1996, in which he 
stated that the veteran was able to maintain consistent 
employment until his PTSD symptoms became unmanageable in 
1985; that since that time the longest that he had been able 
to hold a job had been three weeks; and that he was currently 
unemployed.  

A Substantive Appeal (VA Form 9), with attachment, received 
in May 1999, perfected the veteran's appeal for an effective 
date prior to October 14, 1997, for the grant of a TRIU, 
asserting that he should be entitled to the grant of a TRIU 
from June 1, 1996, or earlier.  A Supplemental Statement of 
the Case was issued in May 2000 addressing the issue of an 
effective date prior to October 14, 1997, for the grant of a 
TRIU.  In a letter from the veteran, received at the RO in 
June 2000, he stated that he had no more evidence to submit.

At a hearing held in November 2000 before the undersigned 
Member of the Board sitting at Washington, DC, the issues on 
appeal were clarified to include entitlement to a rating in 
excess of 70 percent for PTSD for the period from May 24, 
1996, to October 14, 1997; and entitlement to an effective 
date prior to October 14, 1997, for the grant of a TRIU.  The 
veteran's representative noted that the VA PTSD examination 
in November 1996 showed a GAF Score of 35, while the VA PTSD 
examination in July 1998 did not provide a GAF Score.  The 
veteran and his spouse offered testimony in support of those 
claims, and called attention to the evidence already of 
record.  In addition, the veteran testified that he was 
awarded SSA disability benefits, effective in 1992, because 
he was unemployable due to PTSD.  

In response to an inquiry as to whether his SSA disability 
benefits were based upon any other disability, the veteran 
responded: "Just strictly PTSD."  He stated that he was 
entitled to VA benefits based upon a TRIU from 1985, because 
he "couldn't work for anyone."  He further stated that he 
had appealed the original 30 percent rating for PTSD; that 
such claim had continued to the present time; that he had 
never received treatment for PTSD other than through VA; and 
that he did not work at all between 1985 and the allowance of 
SSA disability benefits in 1992.  He stated that he also had 
heart disease beginning in 1987 or 1988, but was unable to 
work solely as a result of his PTSD symptoms, and that he 
again sought treatment for PTSD after his mother and father 
both died within a short interval, and he underwent open 
heart surgery.  A transcript of the testimony is of record.

In a February 2001 order, the Board remanded the case to the 
RO for additional development of the evidence, to include 
obtaining the complete medical records relied upon by the SSA 
in granting disability benefits to the veteran, including any 
Administrative Law Judge decisions; to obtain all private and 
VA records of the veteran's treatment for PTSD between May 
1996 and October 1997; and to determine whether any 
additional development is needed, including an opinion from a 
VA examiner.  

By RO letter of February 26, 2001, the veteran was notified 
of the required information and evidence needed and of VA's 
duty to assist him in obtaining all evidence necessary to 
substantiate his claims.  In March 2001, the veteran 
submitted a certified statement that he had received no 
private or VA medical treatment other than that shown in his 
claims file.  

A report of VA PTSD examination, conducted in April 2001, 
cited the veteran's complaints of nightmares, flashbacks, 
intrusive memories, irritability, isolation. poor 
concentration and difficulty sleeping.  The veteran stated 
that he had been on SSA disability since 1992 because of 
PTSD, and had continued to have problems, and had been 
hospitalized for treatment of PTSD in 1997 and in 1999 [sic].  
Mental status examination revealed a depressed affect with 
psychomotor retardation and mild anxiety, but was otherwise 
within normal limits.  The diagnosis was PTSD, and a GAF 
score of 40 was assigned, indicative of some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  The examiner stated that the 
veteran was unable to work at a job because of his 
psychiatric symptoms.  

Medical records obtained from the SSA show that in January 
1987, the veteran claimed entitlement to SSA disability 
benefits because of high blood pressure, blocked coronary 
arteries, and some loss of hearing in the left ear, but made 
no mention of a psychiatric disability.  He reported 
treatment for heart disease since 1983.  A private hospital 
summary from Raleigh Community Hospital, dated in May 1984, 
shows that the veteran was admitted with complaints of chest 
pain, and was diagnosed with coronary artery disease, status 
post myocardial infarction, and underwent catheterization, 
cardiac ultrasound, and a stress electrocardiogram.  He was 
again admitted for complaints of chest pain in February 1986, 
after the sudden death of a relative due to severe heart 
disease.  The diagnosis at hospital discharge was coronary 
artery disease, no myocardial infarction, and 
hypercholesterolemia.  

A private hospital summary from Rex Hospital shows that the 
veteran was admitted from September to October 1986 for 
complaints of chest pain of two years' duration, with a 
history of myocardial infarction and catheterization treated 
at Raleigh Community Hospital in 1983.  He was shown to be an 
employee of [redacted] Company.  A cardiac 
consultation diagnosed coronary artery sclerotic heart 
disease with probable unstable angina, hypercholesterolemia, 
and history of hypertension.  The diagnoses at hospital 
discharge were angina pectoris, Class II; two-vessel coronary 
artery disease; hypertriglyceridemia; hypercholesterolemia; 
and hypertension.  The veteran was denied SSA disability 
benefits in February 1987 based upon angina, stable, and 
hypertension.  It was stated that while he had some left ear 
hearing loss, his hearing was normal in the right ear.

A private hospital summary from Raleigh Community Hospital, 
dated in April 1987, shows that the veteran was admitted with 
complaints of chest pain, and was diagnosed with acute 
subendocardial myocardial infarction, arteriosclerotic 
coronary artery disease; hypertriglyceridemia; 
hypercholesterolemia; hypertension; and cigarette abuse.  He 
was transferred to Rex Hospital for further treatment.  A 
hospital summary from Rex Hospital, dated in April 1987, 
shows that the veteran underwent cardiac catheterization at 
Wake Medical Center, then was returned to Rex Hospital for 
further treatment.  The discharge diagnoses were 
subendocardial myocardial infarction, arteriosclerotic 
coronary artery disease; Type II hypercholesterolemia; 
hypertension; and tobacco abuse.  

A disability evaluation prepared for the North Carolina 
Disability Determination Section in July 1987 cited the 
veteran's history of hospitalizations, as cited above, and 
found that he had no impairment of the ability to sit, stand, 
move about, left, carry, handle objects, hear, speak, or 
travel; that lifting more than 25 pounds was inadvisable; and 
that he has had myocardial infarctions.  

An August 1987 Residual Functional Capacity Assessment cited 
the veteran's history of high blood pressure, hyperlipidemia, 
arteriosclerotic heart disease with coronary artery disease 
and angina, beginning in 1983; status post subendocardial 
infarction in April 1987, and current findings of chest pain 
after walking 3/4ths of a mile, and no evidence of 
psychiatric impairment.  The veteran's claim for SSA 
disability benefits based upon high blood pressure, heart 
problems, hearing loss, and a recent heart attack was denied 
in September 1987. 

A report of private psychiatric testing and evaluation for 
the SSA, conducted in January 1988, cited the veteran's 
history of a rebellious adolescence, followed by enlistment 
in the Army and service in Vietnam.  Following discharge, he 
worked for Dillon Supply Company, but rejoined the service 
from 1972 to 1975[sic].  He was given a hardship discharge in 
1975 due to his mother's illness, and went to work for 
[redacted] Company until December 1986, when he was 
forced to resign due to a cardiovascular problem.  In 1984, 
he had a heart attack, and was diagnosed with coronary artery 
disease, hyperlipidemia, and hypertension.  The examiner 
stated that the veteran appeared to have a long history of 
mental health problems revolving around the area of 
depression.  His ability to function in physical occupations 
was noted to be limited by his history of myocardial 
infarctions, while his ability to interact with others was 
severely hampered by his depression.  The diagnoses were 
major depression, recurrent, with melancholia; and borderline 
personality disorder.  

A Report of Psychiatric Review Technique, dated in February 
1988, cited findings of affective disorder, characterized by 
depressive syndrome; personality disorder, characterized by 
pathologically inappropriate suspiciousness and hostility, 
and persistent disturbances of mood or affect; with extreme 
and constant limitation of industrial capabilities.  Pursuant 
to a March 1988 Administrative Law Judge decision, the 
veteran was granted SSA disability benefits, effective 
December 1986, due solely to coronary artery disease.  Those 
benefits were continued in August 1998 based upon chronic 
ischemic heart disease and anxiety-related disorders.  

A rating decision of December 2002 continued the 30 percent 
rating for PTSD from May 24, 1996, to October 14, 1997, and 
continued the denial of a TRIU prior to December 1, 1997, 
while conceding permanence and granting entitlement to 
Dependents' Educational Assistance benefits under the 
provisions of 38 U.S.C., Chapter 35.  The veteran was 
notified of those determinations and a Supplemental Statement 
of the Case was issued in January 2002, and the case was 
returned to the Board for further appellate consideration.  

II.  Analysis

While the Board has reviewed the entire record in this case 
for purposes of clarification, the matters currently at issue 
are limited to those of entitlement to a rating in excess of 
30 percent for PTSD for the period from May 24, 1996, to 
October 14, 1997, and entitlement to an effective date prior 
to December 1, 1997, for the grant of a TRIU.  

Rating in Excess of 30 Percent for PTSD for the Period from 
May 24, 1996, to October 14, 1997

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  Cf. Swan v. 
Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a claimant 
has filed a NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, . . .does not 
abrogate the pending appeal.  AB v. Brown,  6 Vet. App. 35, 
38 (1993).  This case addresses the assignment of an initial 
rating following an initial award of service connection for 
the disability at issue, the veteran's service-connected 
PTSD.  In such cases, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (2000).

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
revision as part of an ongoing effort by VA to complete a 
comprehensive review and update of the entire rating schedule 
to ensure that the rating schedule uses current medical 
terminology, reflects medical; advances that have occurred 
since the last review, and provides unambiguous rating 
criteria.  

When a change occurs in an applicable statue or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, a determination must be made by the Board as to 
whether a particular amended regulation is more favorable 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, and additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993);  VAOGCPREC16-92.  In this 
particular case, the Board finds that evaluation of the 
veteran's service-connected PTSD under the old or the newly-
revised rating criteria would yield the same rating 
evaluation, and has chosen to utilize the newly-revised 
criteria, and that the RO specifically considered both the 
old and the new criteria for rating mental disorders in 
assigning the initial rating for the veteran's service-
connected PTSD.  

The veteran's service-connected PTSD was initially rated as 
30 percent disabling under 38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9411 (1996), effective May 24, 1996.  The 
Schedule for Rating Disabilities in effect prior to November 
7, 1996, provides that a 30 percent evaluation is warranted 
for PTSD where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, while a 70 percent 
evaluation is warranted for PTSD where the ability to 
establish and maintain effective and favorable relationship 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation is warranted for PTSD 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy result in profound 
retreat from mature behavior, or the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, §  
4.132, Diagnostic Code 9411 (in effect prior to November 7, 
1996).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2001).  That formula provides that mental disorders 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
will be assigned a 30 percent disability rating.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2001) (in effect on and after November 
7, 1996).  

As noted, the record shows that the veteran's original claim 
for service connection for PTSD, received in October 1984, 
was denied by rating decision of April 1985 on the grounds 
that no diagnosis of PTSD was shown in the record or on VA 
psychiatric examination in February 1985.  That decision was 
not appealed, and became final after one year.  

The record shows that on May 24, 1996, the veteran undertook 
to reopen his claim for service connection for PTSD by 
submitting additional evidence.  His claim was again denied 
by rating decision of July 1996, and the veteran continued to 
submit additional evidence in support of that claim during 
the appeal period.  His claim for service connection for PTSD 
was granted by rating decision of October 1997, and a 30 
percent evaluation was assigned, effective May 24, 1996, the 
date of receipt of his reopened claim for service connection 
for PTSD.  See 38 C.F.R. §§ 3.400(q)(1)(i), 20.1103, 20.1104, 
20.1304(b)(1).  That action constituted a complete grant of 
the benefit sought with respect to his claim for service 
connection for PTSD.

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2001) and 38 C.F.R. § 3.400 (2001), the effective date 
of an evaluation and award of VA disability compensation 
benefits based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, except as 
otherwise provided.  See 38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.400 (2001).  The effective date 
of an evaluation and award of VA disability compensation 
benefits based upon a claim of direct service connection will 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (2001);  See Hanson v. Brown, 
9 Vet. App. 29 (1996).  

Governing regulations provide that the earliest effective 
date for the award of VA disability compensation benefits 
based upon the submission of new and material evidence 
(§ 3.156) received after a final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) (2001).  
Further, the earliest effective date for the award of VA 
disability compensation benefits based upon a reopened claim 
under §§ 3.109, 3.156, 3.157, or 3.160(e), will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2001).  All 
applicable regulations governing this matter are consistent.  

Based upon the foregoing, the correct effective date for the 
grant of service connection for PTSD based upon the veteran's 
reopened claim received at the RO on May 24, 1996, was the 
date of receipt of that claim.  

The veteran submitted a timely Notice of Disagreement with 
that decision, seeking a rating in excess of 30 percent for 
that disability, requested a temporary total rating based 
upon hospitalization under the provisions of 38 C.F.R. Part 
4, § 4.29, and submitted an application for a TRIU.  A rating 
decision of July 1998 granted the requested temporary total 
rating based upon hospitalization from October 14, 1997, 
through November 26, 1997, constituting a complete grant with 
respect to that element of his claim, deferred a rating as to 
the evaluation of his service-connected PTSD pending another 
VA PTSD examination, and denied a TRIU.  

Effective Date Prior to December 1, 1997, for the Grant of a 
TRIU

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  The 
effective date of TRIU claims is governed by increased rating 
provisions of 38 C.F.R. § 3.400(o).  

The record shows that the April 1996 report of VA outpatient 
evaluation by a clinical psychologist at the VAMC, Durham, 
diagnosed PTSD; major depressive disorder, recurrent; and 
history of alcohol dependence, with a GAF Score of 45, 
indicative of serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Among the 
symptoms noted were severe difficulties in establishing and 
maintaining interpersonal relationships, and severe 
difficulty in occupational functioning.  The Board notes that 
the veteran had discontinued alcohol abuse at that time, and 
there is no evidence that such was productive of any 
disabling manifestations.  Further, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West,  11 Vet. App. 181, 182 (1998) (per 
curiam), citing  Mitchem v. Brown,  9 Vet. App. 136, 140 
(1996).  The above-cited evidence does not distinguish the 
veteran's major depressive disorder from his service-
connected PTSD.  

The November 1996 report of evaluation of the veteran by a 
VetCenter clinician in Raleigh stated that since 1985 the 
veteran had been unable to hold a job more than three weeks 
due to PTSD symptoms, including significant depression; and 
that he was experiencing significant PTSD symptomatology that 
totally incapacitated his ability to maintain gainful 
employment.  The Axis I diagnosis was PTSD, and the Global 
Assessment of Functioning (GAF) Score was 35, indicative of 
some impairment of reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  

A report of VA PTSD examination, conducted in March 1997, 
offered a diagnostic impression of PTSD, mild to moderate, 
and alcohol abuse, and moderate impairment in social, 
occupational and interpersonal functioning was noted, 
consistent with a moderate symptoms.  Symptoms of PTSD 
identified by the examiner included a blunted affect, mild to 
moderate depression, tension, anxiety, and agitation.  While 
the Board has considered the opinion that the veteran's PTSD 
symptoms are moderate, that opinion is not borne out by the 
clinical findings, and the record is devoid of any 
confirmatory evidence suggesting an improvement in the 
disabling manifestations of the veteran's PTSD.  

A VA hospital summary, dated from October 14, 1997, to 
November 26, 1997, shows that the veteran was admitted for 
inpatient treatment of PTSD, and at hospital discharge, the 
Axis I diagnosis was PTSD; and his GAF Score was 50/55, 
indicative of moderate to serious symptoms or any moderate to 
serious impairment in social, occupational or school 
functioning.  

The Court requires the Board to cite medical evidence in the 
record, and must provide a medical basis other than its own 
unsubstantiated medical conclusions or opinions to support 
its ultimate conclusions.  Hayes v. Brown,  9 Vet. App. 67 
(1996);  Smith v. Brown,  8 Vet. App. 546 (1996) (en banc);  
Cathell v. Brown,  8 Vet. App. 539 (1996);  Shipwash v. 
Brown,  8 Vet. App. 218 (1995).  

Based upon the foregoing, the Board finds that the medical 
evidence of record shows that as of May 24, 1996, the date 
that the veteran established entitlement to service 
connection for PTSD, and continuing through his 
hospitalization for PTSD on October 14, 1997, the veteran  
was assigned GAF Scores of 45, 35, and 50.  Based upon those 
assessments, which the Board finds to be competent, and while 
taking into consideration the evidence which militates 
against the assignment of a rating in excess of 30 percent 
during the period from May 24, 1996, to October 14, 1997, the 
Board finds that the veteran is entitled to an increased 
rating of 70 percent for PTSD during the period from May 24, 
1996, to October 14, 1997.  

In addition, the cited GAF Scores support a conclusion that 
the veteran was unemployable during that period as a result 
of his service-connected PTSD and his service-connected 
bilateral defective hearing.  Accordingly, the Board finds 
that the veteran is entitled to a TRIU, effective May 24, 
1997.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is in 
equipoise, or evenly balanced, as to the issues on appeal, 
the Board has resolved reasonable doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 70 percent for PTSD during the period 
from May 24, 1996, to October 14, 1997, is granted.  

An effective date of May 24, 1996, for the assignment of a 
total disability rating based upon unemployability due to 
service-connected disabilities is granted. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

